DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a shade value module”, “a mode value module” and “a contrast module” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2017/0069068 A1).

Regarding claim 1, Chang et al. (hereafter referred as Chang) teaches a method (Chang, Fig. 1) comprising: 
capturing a first image of an object at a first time using a camera (Chang, Fig. 1, S11, Paragraph 0019), the object including a light portion and a dark portion that is darker than the light portion (Chang, Fig. 2, Paragraph 0020-0021, The scene is considered to be the object, the scene has a light portion (portion with values above 
assigning shade values to a plurality of pixels in a portion of the first image (Chang, Fig. 2, Luminance Values, Paragraph 0021); 
identifying a first mode value of the shade values corresponding to the light portion of the object in the first image (Chang, Fig. 2, m2, Paragraph 0021, The light-part average luminance value is considered to be the first mode value.); 
identifying a second mode value of the shade values corresponding to the dark portion of the object in the first image (Chang, Fig. 2, m1, Paragraph 0021, The dark-part average luminance value is considered to be the second mode value.); 
determining a difference between the first and second mode values (Chang, Paragraph 0021); and 
determining a contrast of the first image based on the difference (Chang, Paragraph 0023).

	Regarding claim 4, Chang teaches the method of claim 1 (see claim 1 analysis) wherein the shade values indicate shades of grey with lower ones of the shade values indicating darker shades of grey and higher ones of the shade values indicating lighter shades of grey (Chang, Fig. 2 Paragraph 0021).

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nepomniachtchi et al. (US 2019/0278986 A1). 


capturing a first image of an object at a first time using a camera (Nepo, Fig. 1, mobile device 102, Paragraph 0078), the object including a light portion and a dark portion that is darker than the light portion (Nepo, Figs. 9 and 29-31, The object is the document.); 
assigning shade values to a plurality of pixels in a portion of the first image (Nepo, Fig. 32, step 2810, Paragraphs 0095 and 0308); 
identifying a first mode value of the shade values corresponding to the light portion of the object in the first image (Nepo, Fig. 32, step 2825, Paragraph 0310, The median white value is considered to be a first mode value.); 
identifying a second mode value of the shade values corresponding to the dark portion of the object in the first image (Nepo, Fig. 32, step 2820, Paragraph 0310, The median black value is considered to be a second mode value.); 
determining a difference between the first and second mode values (Nepo, Fig. 32, step 2830, Paragraph 0311); and 
determining a contrast of the first image based on the difference (Nepo, Fig. 32, step 2840, Paragraphs 0307-0308 and 0311).

Regarding claim 2, Nepo teaches the method of claim 1 (see claim 1 analysis) further comprising determining that the contrast of the first image is unacceptable when the difference is less than a predetermined value (Nepo, Paragraphs 0274 and 0311)



Regarding claim 4, Nepo teaches the method of claim 1 (see claim 1 analysis) wherein the shade values indicate shades of grey with lower ones of the shade values indicating darker shades of grey and higher ones of the shade values indicating lighter shades of grey (Nepo, Figs. 29-31, Paragraph 0308).

Regarding claim 5, Nepo teaches the method of claim 1 (see claim 1 analysis) wherein the portion of the first image does not include the entire first image (Nepo, Fig. 32, step 2810, Paragraphs 0095 and 0308, The portion is a snippet cropped portion.).

Regarding claim 6, Nepo teaches the method of claim 1 (see claim 1 analysis) wherein the portion of the first image includes a predetermined number of pixels on both sides of an edge between the light portion of the object and the dark portion of the object (Nepo, Figs. 9 and 29-31, At least one pixel is on each side of an edge to create an edge in the image. The predetermined number may be 1.).

Regarding claim 7, Nepo teaches the method of claim 1 (see claim 1 analysis) wherein: the object includes a first white vertical bar, a second white vertical bar, and a black vertical bar disposed between the first and second white vertical bars; the white vertical bars form the light portion of the object; and the black vertical bar forms the dark 

Regarding claim 8, Nepo teaches the method of claim 7 (see claim 7 analysis) wherein the portion of the first image includes: a first predetermined number of pixels on both sides of a first vertical edge between the first white vertical bar and the black vertical bar; and a second predetermined number of pixels on both sides of a second vertical edge between the black vertical bar and the second white vertical bar (Nepo, Figs. 9 and 29-31, At least one pixel is on each side of an edge to create a change between a white bar to a black bar or a change from a black bar to a white bar in the image. The predetermined number may be 1.).

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 9, prior art of record neither anticipates nor renders obvious:
“The method of claim 8 wherein the portion of the first image includes: the first predetermined number of pixels on both sides of the first vertical edge for all horizontal rows of pixels in the first image; and the second predetermined number of pixels on 

With regard to claim 10, prior art of record neither anticipates nor renders obvious:
“The method of claim 1 further comprising: capturing a second image of the object at a second time using the camera, wherein the second time is later than the first time; assigning shade values to a plurality of pixels in a portion of the second image; identifying a third mode value of the shade values corresponding to the light portion of the object in the second image; identifying a fourth mode value of the shade values corresponding to the dark portion of the object in the second image; determining a difference between the third and fourth mode values; and determining a degradation in a viewing performance of the camera based on (i) the difference between the first and second mode values and (ii) the difference between the third and fourth mode values.”

Claims 11-13 depend on, and further limit, independent claim 10. Therefore, claims 11-13 are considered allowable for the same reasons.


Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 14, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):


Claims 15-19 depend on, and further limit, independent claim 14. Therefore, claims 15-19 are considered allowable for the same reasons.

As per claims 20, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
“the object includes a light portion and a dark portion that is darker than the light portion; and capture a second image of the object at a second time, wherein the second time is later than the first time; a shade value module configured to: assign shade 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698      


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698